Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  Claim 10 is appended to claim 9 and should be separated for proper processing.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0214447), hereinafter as Kim.
As for claim 1, Kim teaches a pixel circuit (sub-pixel 150; fig. 2A/2B; [0029-0030]), comprising: 
a light-emitting module (OLED 388; fig. 3; [0032]); 

a storage module (capacitor Cst 320; [0032-0033]) configured to store the voltage of the control terminal of the drive module (capacitor Cst holds the gate voltage at G2); and 
a leakage current suppression module (switching TFT Tn1 310; [0031-0032]) electrically connected to the control terminal of the drive module (drain D1 of Tn1 is connected to gate G2 of Tp2) and configured to maintain a potential of the control terminal of the drive module (with Tn1 being an oxide TFT and Tp2 remains a LTPS TFT, leakage current through Tn1 is reduced resulting in less voltage drop at G2; [0031, 0035]).
As for claim 16, rejection for the pixel circuit by claim 1 similarly applies.  Moreover, Kim teaches 
a display device (AMOLED panel; fig. 1; [0027]), comprising the pixel circuit (i.e. sub-pixel 150)and a drive chip (AMOLED panel is inherently driven by a data driver to the data lines and a scan driver to the gate lines) electrically connected to the pixel 30circuit.
As for claim 2, Kim teaches wherein the leakage current suppression module is an oxide 10transistor (switching TFT Tn1 as an oxide TFT).
As for claim 3, Kim teaches 
wherein the leakage current suppression module (i.e. Tn1; fig. 3) comprises a control terminal (gate G1), a first terminal (S1) and a second terminal (D1); the control terminal (G1) of the leakage current suppression module is configured to input a control signal (Vscan) to turn on or off the leakage current suppression module (when Tn1 is off leakage is very low); and the leakage current suppression module is further configured to write a 15data voltage to the control terminal of the drive module (when Tn1 is on Vdata is written to gate G2 of Tp2); 

a first terminal (S2 of Tp2) of the drive module is electrically connected to a first voltage signal input terminal (VDD) of the pixel circuit, a second terminal (D2 of Tp2) of the drive module is electrically connected to a first terminal (anode of OLED) of the light-emitting module, and a second terminal (cathode of OLED) of the light-emitting module is electrically connected to a second voltage signal input terminal (VSS or GND) of the pixel circuit; and 
25two terminals of the storage module are electrically connected to the control terminal of the drive module (bottom terminal of Cst is connected to G2 of Tp2) and the first terminal of the drive module (top terminal of Cst is connected to S2 of Tp2), respectively.
As for claim 4, Kim teaches wherein 
the leakage current suppression module (Tn1; fig. 3) comprises a first transistor (i.e. Tn1), the drive module (Tp2) comprises a second transistor (i.e. Tp2), the storage module (Cst) comprises a first capacitor (i.e. Cst), and the light-emitting module15150004US (OLED) comprises an organic light-emitting diode (i.e. OLED), and the second transistor (Tp2) is a low-temperature polysilicon transistor (Tp2 is a LTPS TFT); 
a gate (G1) of the first transistor (Tn1) serves as the control terminal of the leakage current suppression module, a first electrode (S1) of the first transistor serves as the first terminal of the leakage current 5suppression module, and a second electrode (D1) of the first transistor serves as the second terminal of the leakage current suppression module; 

10two electrode plates (top and bottom electrodes) of the first capacitor (Cst) serve as the two terminals of the storage module (as shown), respectively; and 
an anode and a cathode (top anode bottom cathode) of the organic light-emitting diode (OLED) serve as the first terminal and the second terminal of the light-emitting module (as shown), respectively.

Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches 
a data writing module and a first light-emitting 15control module, wherein the leakage current suppression module comprises a control terminal, a first terminal and a second terminal; and the control terminal of the leakage current suppression module is configured to input a control signal to turn on or off the leakage current suppression module; a control terminal of the data writing module is electrically connected to a second scan signal 20input terminal of the pixel circuit, a first terminal of the data writing module is electrically connected to a data voltage input terminal of the pixel circuit, and a second terminal of the data writing module is electrically connected to a first terminal of the drive module; a first terminal of the first light-emitting control module is electrically connected to a first voltage signal input terminal of the pixel circuit, a second terminal of the first light-emitting control 25module is electrically connected to the first terminal of the drive module, and a control terminal of the first light-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TOM V SHENG/               Primary Examiner, Art Unit 2628